Spencer, J.
This is a companion case to Schuett v. Hargens, ante p. 663, 114 N. W. 2d 508. It is similar in all respects to that case except that the note in this case, which also is for $5,000, is signed by the defendants herein, and the mortgage covered different property. By agreement, the cases were consolidated for trial and appeal.
The issues raised herein are identical with the companion case and are controlled by our holding therein. For the reasons stated therein, the judgment of the trial court is reversed and the cause is remanded to the district court with directions to enter judgment in conformity with that opinion.
Reversed and remanded with directions.
Simmons, C. J., participating on briefs.